--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


FOURTH FORBEARANCE AND AMENDMENT AGREEMENT


This Fourth Forbearance and Amendment Agreement (this “Agreement”) is made and
entered into July 9, 2010 and, upon satisfaction of the conditions precedents
set forth in Paragraph 3 below, effective as of May 15, 2010 (the “Effective
Date”), by and between JPMorgan Chase Bank, N.A. ( “Lender”), United Western
Bancorp, Inc. ( “Borrower”), and Equi-Mor Holdings, Inc. ( “Pledgor”).


RECITALS


A.           Borrower is a Colorado corporation whose address is 700 17th
Street, Suite 2100, Denver, Colorado 80202.  Pledgor is a Nevada corporation
whose address is 700 17th Street, Suite 2100, Denver, Colorado 80202.


B.           As of June 29, 2007, Borrower entered into that certain Credit
Agreement (as amended and/or modified, the “Credit Agreement”) with Lender
pursuant to which the credit facilities provided for therein were made available
to Borrower by Lender.  The Credit Agreement was subsequently amended pursuant
to the: (i) Amendment To Credit Agreement, dated as of June 30, 2008 (the “First
Credit Agreement Amendment”); (ii) Amendment To Credit Agreement, dated as of
June 29, 2009 (the “Second Credit Agreement Amendment”); (iii) Amendment To
Credit Agreement, dated as of September 30, 2009 (the “Third Credit Agreement
Amendment”); (iv) Amendment And Forbearance Agreement, dated as of December 14,
2009 (the “First Forbearance & Fourth Credit Agreement Amendment”); and (v)
Amendment To Credit Agreement, Note Modification And Forbearance Agreement,
dated as of January 15, 2010 (the “Second Forbearance, Note Modification & Fifth
Credit Agreement Amendment,” and together with the First Credit Agreement
Amendment, Second Credit Agreement Amendment, Third Credit Agreement Amendment,
First Forbearance & Fourth Credit Agreement Amendment, collectively, the
“Amendment/Forbearance Agreements”).


C.           Borrower executed that certain Line Of Credit Note
($25,000,000.00), dated September 30, 2009, in favor of Lender in connection
with Facility B (Line Of Credit Facility) under the Credit Agreement in the
original principal amount of $25,000,000.00 (as modified and/or amended, the
“LOC Note”), which LOC Note was given in replacement, renewal, decrease and/or
extension of, but not in extinguishment of, the indebtedness evidenced by that
certain Line Of Credit Note, dated June 29, 2009, executed by Borrower in favor
of Lender in the original principal amount of $30,000,000.00 (together with any
predecessor notes pertaining to such indebtedness, collectively, the “Prior
Notes”).  The LOC Note was subsequently amended under the terms of the Second
Forbearance, Note Modification & Fifth Credit Agreement Amendment.  As of June
4, 2010, the principal and interest amounts outstanding under the LOC Note were
as follows:

  UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
1

--------------------------------------------------------------------------------

 
 
 
 

           
Principal……………………………………..
  $ 16,250,000.00    
Interest………………………………………
  $ 14,077.30    
TOTAL………………………………………
  $ 16,264,077.30              



    D.           Borrower’s obligations under the Credit Agreement and LOC Note
(collectively, the “Obligations”) are secured, without limitation, pursuant to
that certain: (i) Continuing Pledge Agreement, dated as of June 29, 2007,
executed by Borrower in favor of Lender, by the Collateral as defined therein,
including, without limitation, all shares of United Western Bank stock (the “UWB
Stock Pledge Agreement”); (ii) Continuing Pledge Agreement, dated as of January
15, 2010, executed by Borrower in favor of Lender, by the Collateral as defined
therein, including, without limitation, Account No. 80492211 held at First
Southwest Company (the “Borrower Securities Account Pledge Agreement”); and
(iii) Continuing Pledge Agreement, dated as of January 15, 2010, executed by
Equi-Mor Holdings, Inc. in favor of Lender, by the Collateral as defined
therein, including, without limitation, Account No. 29718794 held at First
Southwest Company (the “Equi-Mor Securities Account Pledge Agreement”).


E.           First Southwest Company, Lender, and Borrower or Pledgor (as
applicable) entered into that certain: (i) Control Agreement, dated January 15,
2010, with respect to Account No. 80492211 held at First Southwest Company (the
“Borrower Securities Control Agreement”); and (ii) Control Agreement, dated
January 15, 2010, with respect to Account No. 29718794 held at First Southwest
Company (the “Equi-Mor Securities Control Agreement”).


F.           The Credit Agreement, Amendment/Forbearance Agreements, LOC Note,
Prior Notes, UWB Stock Pledge Agreement, Borrower Securities Account Pledge
Agreement, Equi-Mor Securities Account Pledge Agreement, Borrower Securities
Control Agreement, and Equi-Mor Securities Control Agreement, Third Forbearance
Agreement (as defined below) and all other instruments, agreements and documents
referenced in or executed and delivered in connection with any of the foregoing,
including all amendments and renewals thereof, are collectively hereinafter
referred to as the “Loan Documents.”


G.           Borrower previously defaulted under the terms of the Credit
Agreement as a result of entry into Memorandums Of Understanding with the Office
of Thrift Supervision (the “OTS”) by Borrower and one of its subsidiaries,
United Western Bank (the “MOU Defaults”).  Borrower and Lender entered into the
First Forbearance & Fourth Credit Agreement Amendment pursuant to which Borrower
and Lender made certain agreements, acknowledgements and Loan Document
amendments, including, without limitation, Lender’s agreement to forbear from
exercising remedies on account of the MOU Defaults until the earlier of maturity
date of the LOC Note, which was December 31, 2009, or the occurrence of any
additional default thereunder or under any of the other Loan Documents.


H.           The forbearance period under First Forbearance & Fourth Credit
Agreement

  UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
2

--------------------------------------------------------------------------------

 

Amendment Agreement expired.  Subsequently, Borrower and Lender entered into the
Second Forbearance, Note Modification & Fifth Credit Agreement Amendment
pursuant to which Borrower and Lender made certain agreements, acknowledgements
and Loan Document amendments, including, without limitation, Lender’s agreement
to: (i) modify the LOC Note by extending the maturity date of the LOC Note to
June 30, 2010; (ii) forbear from exercising remedies on account of the defaults
set forth therein until the earlier of June 30, 2010, or the occurrence of any
additional default thereunder or under any of the other Loan Documents; and
(iii) modify the Credit Agreement by amending the Non-Performing Assets Plus
OREO Ratio under the Credit Agreement, and Borrower’s agreement to: (a) make a
$2,500,000.00 immediate principal payment to Lender against the outstanding
Obligations under the LOC Note and Credit Agreement; (b) make an additional
$1,250,000.00 principal payment to Lender against the outstanding Obligations
under the LOC Note and Credit Agreement on March 31, 2010; (c) grant Lender a
security interest in the Collateral set forth in the Borrower Securities Account
Pledge Agreement and Equi-Mor Securities Account Pledge Agreement and execute
control agreements relating to such interests; and (d) the Lender having no
further obligation to make any Advances under the LOC Note.


I.           The forbearance period under the Second Forbearance, Note
Modification & Fifth Credit Agreement Amendment terminated as a result of, inter
alia, Borrower’s failure to make the $1,250,000.00 principal payment to Lender
on March 31, 2010 (Borrower subsequently made such principal payment on June 3,
2010).  Subsequently, Borrower and Lender entered into the Forbearance
Agreement, dated April 21, 2010 (the “Third Forbearance Agreement”), pursuant to
which Borrower and Lender made certain agreements and acknowledgements,
including, without limitation, Lender’s agreement to forbear from exercising
remedies on account of the defaults set forth therein until the earlier of May
15, 2010, or the occurrence of any additional default thereunder or under any of
the other Loan Documents.


J.           The forbearance period under the Third Forbearance Agreement
expired as of the end of business on May 15, 2010.  In addition to the MOU
Defaults, Borrower is in default, without limitation, on account of the
following (the “Additional Defaults”): (i) under Section 4.11 of the Credit
Agreement, regarding Borrower’s obligation to cause United Western Bank (the
“Bank”) at all times after December 31, 2009 to maintain a Non-Performing Assets
Plus OREO Ratio of not greater than six and one-half percent (6.5%), measured
for the first quarter of 2010; (ii) under Section 4.10 of the Credit Agreement,
regarding Borrower’s obligation to at all times cause the Bank to maintain its
categorization as “Well Capitalized” as defined by the regulations of the Bank’s
primary Governmental Authority; (iii) under Section 5.10(1), 6.3 (as it relates
to the consent of Governmental Authorities), 6.8, 6.10 (as it relates to the:
(a) management and operation of business clause; and (b) consent of Governmental
Authorities clause) and 7.1(I) of the Credit Agreement, as a result of the
additional supervisory limitations placed on Borrower and the Bank as previously
disclosed by Borrower to Lender; (iv) under Sections 5.10(1), 6.3 (as it relates
to the consent of Governmental Authorities), 6.8, 6.10 (as it

  UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
3

--------------------------------------------------------------------------------

 

relates to the: (a) management and operation of business clause; and (b) consent
of Governmental Authorities clause) and 7.1(I) of the Credit Agreement, as a
result of the Order To Cease And Desist, effective June 25, 2010, issued by the
OTS to Borrower (the “Borrower C&D Order”), Stipulation And Consent To Issuance
Of Order To Cease And Desist, effective June 25, 2010, by and between the OTS
and Borrower (the “Borrower OTS Stipulation”), the Order To Cease And Desist,
effective June 25, 2010, issued by the OTS to the Bank (the “Bank C&D Order”),
and Stipulation And Consent To Issuance Of Order To Cease And Desist, effective
June 25, 2010, by and between the OTS and the Bank (the “Bank OTS Stipulation”);
and (v) under Section 7.1(A) of the Credit Agreement and “Promise to Pay”
Paragraph of the LOC Note, as a result of Borrower’s failure to pay Lender the
Obligations in full when due by the June 30, 2010 maturity date.


Borrower and the Bank dispute that they are in default under Sections 4.7 (as it
relates to compliance with any Legal Requirement applicable to the Bank) or 5.7
of the Credit Agreement as a result of the OTS Findings of Facts (set forth in
Section 4(b) of the Borrower OTS Stipulation and Section 3(b) of the Bank OTS
Stipulation (the “Findings Of Fact”)), which Findings Of Fact are disputed by
Borrower and the Bank (the “Disputed Defaults”).


It is anticipated that the following defaults will occur after the Effective
Date hereof but prior to September 30, 2010, under the Loan Documents (the
“Additional Anticipated Defaults”): (i) under Section 4.11 of the Credit
Agreement, regarding Borrower’s obligation to cause the Bank at all times after
December 31, 2009 to maintain a Non-Performing Assets Plus OREO Ratio of not
greater than six and one-half percent (6.5%), measured for the second quarter of
2010; and (iii) under Section 4.10 of the Credit Agreement, regarding Borrower’s
obligation to at all times cause the Bank to maintain its categorization as
“Well Capitalized” as defined by the regulations of the Bank’s primary
Governmental Authority.


As a result of the Additional Defaults and the Additional Anticipated Defaults
(collectively and together with the MOU Defaults and Disputed Defaults, the
“Disclosed Defaults”), and in conjunction with the MOU Defaults, Lender is
entitled to exercise the default remedies set forth in the Loan
Documents.  Borrower waives any notices of the Disclosed Defaults required under
the Loan Documents.


K.           Borrower has requested that Lender continue to forbear from
exercising its rights and remedies under the Loan Documents arising on account
of the Disclosed Defaults.  Lender agrees to forbear from exercising such rights
and remedies until the Termination Date (as defined below) on the terms and
conditions set forth herein.


AGREEMENTS


NOW, THEREFORE, in consideration of the Recitals, which are deemed a material
part

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
4

--------------------------------------------------------------------------------

 

of this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is agreed as follows:


1.           In consideration for the agreement of Lender to forbear from
exercising certain remedies on account of the Disclosed Defaults until the
Termination Date (as defined below), Borrower agrees to the Recitals set forth
above and to perform the obligations set forth below.


2.           In consideration for the agreements and representations made
herein, provided that Borrower and Pledgor fully and timely satisfy all
obligations set forth in this Agreement and the Loan Documents (as may be
modified by this Agreement), Lender agrees to forbear from exercising its rights
and remedies under the Loan Documents on account of the Disclosed Defaults
(which are not waived but expressly preserved) from the Effective Date until the
earlier of: (i) the end of business on September 30, 2010; or (ii) the
occurrence of a default, other than the Disclosed Defaults, under any of the
Loan Documents, this Agreement, or any other agreement required to be entered
into by this Agreement without any notice or grace period (the earlier of (i)
and (ii) being referred to as the “Termination Date” and the period of time from
the Effective Date of this Agreement to the Termination Date being referred to
as the “Forbearance Period”).
 
 
3.           The forbearance by Lender set forth in Paragraph 2 above shall be
conditioned upon, and shall not become effective until, satisfaction of the
following:


 
A.
Borrower and Pledgor have duly executed and delivered this Agreement to Lender,
in form and substance acceptable to Lender in its sole discretion, and the
Agreement is executed by Lender; and



 
B.
Execution by Borrower and/or Pledgor and delivery to Lender of such other and
further documentation as Lender may reasonably deem necessary to accomplish the
terms, conditions, acknowledgments, and agreements set forth herein, which
documents shall be in form and substance reasonably acceptable to Lender in its
sole discretion.



4.           As a material inducement to Lender to enter into this Agreement,
Borrower and Pledgor (as appropriate relative to their respective obligations)
each separately represent and warrant that:
 
 
A.
This Agreement constitutes, and any of the documents required herein will
constitute, upon execution and delivery, legal, valid, and binding obligations
or agreements of the Borrower and Pledgor, enforceable in accordance with their
respective terms;

 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
5

--------------------------------------------------------------------------------

 

 
B.
The execution, delivery, and performance of this Agreement, and any other
document required herein, is within the corporate powers of Borrower and
Pledgor, has been duly authorized by all necessary and appropriate action,
whether corporate or regulatory in nature (other than the requirement of
non-objection from the OTS with respect to the monthly principal and interest
payments set forth in Sections 5(A) and 5(B) below), and does not and will not:
(i) require any consent or approval of the board of directors of Borrower or
Pledgor; (ii) violate any provision of the articles of incorporation of Borrower
or Pledgor, their respective bylaws, any other document of corporate governance,
or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to Borrower or
Pledgor; (iii) require the consent or approval of, or registration with, any
governmental body, agency, regulator or authority (except with respect to
Borrower making monthly principal and interest payments set forth in Sections
5(A) and 5(B) below, which requires the prior written non-objection of the OTS);
(iv) cause any breach of, or constitute a default under, any contract, indenture
or other agreement or instrument under which Borrower or Pledgor is a party or
by which it or its properties may be bound or affected; or (v) result in the
imposition of any lien, charge or encumbrance upon any property of Borrower or
Pledgor not contemplated herein.

 
 
C.
Each of the statements set forth in the Recitals are true and correct in all
respects, including, without limitation, the amount of the Obligations of
Borrower owing to Lender, and Lender may rely on the accuracy thereof;

 
 
D.
Borrower and Pledgor acknowledge that: (i) as a result of the Disclosed Defaults
Lender has the right, without further notice, to enforce its rights and remedies
under the Loan Documents and applicable law and, except as specifically set
forth herein, has no obligation to forbear from enforcing such rights and
remedies; and (ii) Lender has duly performed all of its obligations under the
Loan Documents;

 
 
E.
The Loan Documents constitute legal, valid, and binding agreements of the
Borrower and Pledgor enforceable in accordance with their respective terms;

 
 
F.
Neither Borrower nor Pledgor has any objection, defenses, set-offs, claims,
counterclaims, or causes of action of any kind or nature whatsoever with respect
to any of the Loan Documents or Obligations or to the validity and perfection of
Lender’s security interests in, and liens upon, its collateral property as set
forth in the Loan Documents, all of which are hereby expressly waived, released,
and relinquished, whether known or unknown;

 
 
G.
Except for the Disclosed Defaults, Borrower and Pledgor have complied with all
of their obligations under the Loan Documents.  There is no condition, event,
act

 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
6

--------------------------------------------------------------------------------

 

 
or omission that exists which could constitute a default or Event of Default
under the Loan Documents, and no condition, event, act or omission that has
occurred and is continuing that, with the giving of notice or the passage of
time or both, would constitute a default or an Event of Default under the Loan
Documents, other than the Disclosed Defaults;

 
 
H.
All representations and warranties set forth in Loan Documents are true and
correct as of the date of this Agreement, except as related to the Disclosed
Defaults;

 
 
I.
With respect to the outstanding shares of the Bank stock which are owned by
Borrower, all physical share certificates have been transferred, and no physical
share certificates have not been transferred, by Borrower to Lender pursuant to
the UWB Stock Pledge Agreement;

 
 
J.
Borrower has previously adopted and is currently pursuing a plan to raise
capital from outside investors and/or effectuate a strategic transaction
(“Borrower’s Stated Capital Raise/Strategic Plan”).  In the event that a
transaction or series of transactions are consummated as a result of Borrower’s
Stated Capital Raise/Strategic Plan which generate gross proceeds which are
equal to or greater than $132,000,000.00, Borrower shall cause such proceeds to
be used, first and foremost, to satisfy the Obligations before being utilized
for any other purpose; and

 
 
K.
As part of the Second Credit Agreement Amendment, the consents provided by
Lender to the Request (as defined therein) did not pertain to the transactions
underlying the OTS Findings Of Fact which concern the Disputed Defaults, which
transactions were represented and warranted by Borrower to Lender to be in
compliance with all applicable Legal Requirements, including, without
limitation, all applicable regulations.

 
5.           Borrower hereby covenants and agrees with Lender (in addition to,
but not in limitation of unless expressly noted, any terms, conditions,
agreements and/or covenants set forth in the Loan Documents), from and after the
date hereof, to the following:
 
 
A.
Borrower shall pay Lender: (i) monthly principal amortization payments in the
amount of $500,000.00 for the months of June, July, August, and September, 2010:
(a) with respect to June, immediately upon receipt by Borrower of non-objection
from the OTS with respect to such payment; (b) with respect to July and August,
no later than the last day of each month; and (c) with respect to September, no
later than the 15th day of the month (the “Forbearance Principal Payments”); and
(ii) monthly interest payments for the months of June, July,

 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
7

--------------------------------------------------------------------------------

 

 
August, and September, 2010: (a) with respect to June, immediately upon receipt
by Borrower of non-objection from the OTS with respect to such payment; and (b)
with respect to July, August, and September, on the last day of each month per
the terms of the LOC Note (the “Forbearance Interest Payments”);

 
 
B.
As soon as practicable after the date hereof, Borrower shall: (i) request
written non-objection from the OTS with respect to its payment to Lender of the
Forbearance Principal Payments and Forbearance Interest Payments set forth
herein; and (ii) provide Lender with written confirmation of its making such
request as well as any response from the OTS pertaining to such request;

 
 
C.
Borrower shall cause the Bank to maintain at all times a capitalization
categorization which is not below “Adequately Capitalized” as defined by the
regulations of the Bank’s primary Governmental Authority;

 
 
D.
Within five (5) business days of the receipt thereof, Borrower shall provide to
Lender a copy of any: (i) cease and desist orders or similar regulatory orders,
injunctions, temporary restraining orders, assessments of civil monetary
penalties, articles of agreement, memorandums of understanding, capital
directives, capital restoration plans, or restrictions imposed by any
Governmental Authority on Borrower or the Bank, other than the Borrower C&D
Order, Borrower OTS Stipulation, Bank C&D Order, and the Bank OTS Stipulation
(“Regulatory Orders”); and (ii) executed agreements, stipulations, memoranda,
written commitments or restrictions agreed to by Borrower or the Bank and any
Governmental Authority, or imposed or required by any Governmental Authority of
Borrower or the Bank (“Regulatory Agreements”);

 
 
E.
Within five (5) business days after providing any of the following documents to
any Governmental Authority pursuant to either the Borrower C&D Order or the Bank
C&D Order, Borrower shall provide a copy of such documents to Lender: (i)
capital plans for both Borrower and the Bank and monthly variance reports
prepared by the Bank’s management regarding the Bank’s compliance with the
Bank’s capital plans; (ii) the Bank’s contingency plans; (iii) the Bank’s
business plans and quarterly business plan variance reports prepared by the
Bank’s management regarding compliance with the Bank’s business plan; (iv) the
Bank’s classified asset reduction plan; (v) the Bank’s concentration reduction
plan; (vi) the Bank’s liquidity contingency plan; (vii) any changes submitted to
any Governmental Authority relating to any of the aforementioned plans; (viii)
notices provided to any Governmental Authority; and (ix) requests made by
Borrower of any Governmental Authority, including, without limitation, any
requests for consent or non-objection from the OTS;

 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
8

--------------------------------------------------------------------------------

 

 
F.
Borrower shall comply with, and shall cause the Bank to comply with, in all
material respects, and not breach or violate in any material respect, the terms
of any applicable Regulatory Orders or Regulatory Agreements, whether in effect
on or after the Effective Date, during the Forbearance Period, except with
respect to Section 3 of the Bank C&D Order and Section 12 of the Borrower C&D
Order (as it pertains to ensuring the Bank’s compliance with Section 3 of the
Bank C&D Order).

 
 
G.
Borrower shall: (i) continue to pursue Borrower’s Stated Capital Raise/Strategic
Plan during the Forbearance Period; (ii) provide Lender with a written status
report with respect to Borrower’s Stated Capital Raise/Strategic Plan no later
than the last day of each month during the Forbearance Period beginning as of
the month of July 2010 and provide Lender with any supporting documentation
relating thereto as Lender may request in its reasonable discretion; and (iii)
cause the proceeds of any transaction or series of transactions which are
consummated as a result of Borrower’s Stated Capital Raise/Strategic Plan to be
used, first and foremost, to satisfy the Obligations before being utilized for
any other purpose, provided, however, that such transaction or series of
transactions generate gross proceeds which are equal to or greater than
$132,000,000.00;

 
 
H.
As soon as practicable after the date hereof, Borrower shall provide Lender
with: (i) the thrift financial report for the Bank, or replacement or successor
report if not a thrift financial report, for the second quarter period of 2010
(such thrift financial report shall be provided in no event later than August
20, 2010); and (ii) the unaudited balance sheets and related statements of
operations of Pledgor prepared in accordance with GAAP as of June 30, 2010,
certified by the Chief Financial Officer of Pledgor as being true and accurate
to the best of its knowledge and belief and prepared in good faith;

 
 
I.
Lender has no further obligation to make any Advances under the LOC Note and
Borrower has no right to request further Advances under the LOC Note, regardless
of whether payments have been made to reduce outstanding amounts owing under the
LOC Note; and

 
 
J.
Upon the occurrence of the Effective Date, Borrower and Lender shall amend each
of the Borrower Securities Control Agreement and the Equi-Mor Securities Control
Agreement, and shall work cooperatively to cause First Southwest Company to
execute such amendments, to delete the following section:

 
“(c)  Income Distributions.  The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account
 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
9

--------------------------------------------------------------------------------

 

in an aggregate amount not to exceed $1,500,000.00 from the date of this
Agreement through and including June 30, 2010.”
 
and the following section shall be inserted in its place:
 
“(c)  Income Distributions.  The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account in an aggregate amount not to exceed $3,000,000.00 from the
date of this Agreement through and including September 30, 2010.”
 
6.           From and after the Effective Date, the Loan Documents indicated
below shall be amended as set forth below:
 
 
A.
The following sentence in the “Remedies” section of the Borrower Securities
Account Pledge Agreement shall be deleted in its entirety:

 
“Pursuant to the Borrower’s request, the Bank agrees, notwithstanding anything
to the contrary in this Pledge, not to sell any of the Collateral (except
securities that mature or are redeemable at an earlier date) prior to August 15,
2010, without the consent of the Borrower.”
 
and the following sentence shall be inserted in its place:
 
“Pursuant to the Borrower’s request, the Bank agrees, notwithstanding anything
to the contrary in this Pledge, not to sell any of the Collateral (except
securities that mature or are redeemable at an earlier date) prior to October
15, 2010, without the consent of the Borrower.”
 
 
B.
The following sentence in the “Remedies” section of the Equi-Mor Securities
Account Pledge Agreement shall be deleted in its entirety:

 
“Pursuant to the Pledgor’s request, the Bank agrees, notwithstanding anything to
the contrary in this Pledge, not to sell any of the Collateral (except
securities that mature or are redeemable at an earlier date) prior to August 15,
2010, without the consent of the Borrower and the Pledgor.”
 
and the following sentence shall be inserted in its place:
 
“Pursuant to the Pledgor’s request, the Bank agrees, notwithstanding anything to
the contrary in this Pledge, not to sell any of the Collateral (except
securities that mature or are redeemable at an earlier date) prior to October
15, 2010, without the consent of the Borrower and the Pledgor.”
 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
10

--------------------------------------------------------------------------------

 

7.           In the event that Borrower or Pledgor fails to satisfy any
covenants, representations, warranties, or agreements of this Agreement or any
other Loan Document (other than the violations giving rise to the Disclosed
Defaults) such failure shall immediately and without further notice or any grace
period constitute an event of default under this Agreement (“Forbearance
Default”) and Lender shall have no further obligation to forbear from exercising
any of its rights or remedies under the Loan Documents, this Agreement, or any
agreement or document executed in connection herewith or required herein.
 
8.           Upon the occurrence of a Forbearance Default as defined in
Paragraph 7 hereof, Lender may, at its own option, terminate its obligations
under this Agreement and the indebtedness due under the Loan Documents shall be
immediately due and payable, all without demand, presentment, or other notice of
any kind, all of which are hereby expressly waived, and Lender shall be entitled
to immediately exercise all rights and remedies available herein and under the
Loan Documents, the Uniform Commercial Code, and any other applicable state or
federal law.  Notwithstanding the foregoing, however, the representations,
warranties, acknowledgments, covenants, and agreements made by Borrower and
Pledgor herein shall survive any election of Lender to terminate its obligations
hereunder in the event of a Forbearance Default.


9.           Borrower and Pledgor acknowledge and agree that the MOU Defaults
and Additional Defaults have occurred and are existing under the Loan Documents
as of the date of this Agreement and further acknowledge and agree that Lender
is entitled to take all actions legally available to it under the Loan Documents
or applicable law upon the occurrence of a Forbearance Default without any
further or additional notice or grace period to Borrower or Pledgor.


10.           Borrower and Pledgor restate, acknowledge and agree that: (i) the
amounts set forth in Recital C above are outstanding and owing; (ii) the
Obligations are owing and not subject to any claim, offset, counterclaim,
defense or affirmative defense of any kind; (iii) the Obligations remain the
continuing and individual obligations of Borrower, subject to the security
interests granted by Borrower and Pledgor, until all amounts due thereunder,
including attorneys’ fees and costs incurred by Lender in connection with this
Agreement or enforcement of the Loan Documents, are paid in full; (iv) the liens
and security interests granted to Lender by Borrower and Pledgor are and remain
valid security interests in the assets subject thereto; and (v) as of the date
hereof, each of the Borrower and Pledgor separately releases, discharges, and
agrees to hold harmless Lender and each of its representatives, agents,
employees, attorneys, directors, officers, parents, affiliates, assigns,
insurers, subsidiaries, and their successors and assigns (collectively, the
“Released Parties”) from any and all claims, defenses, affirmative defenses,
setoffs, counterclaims, actions, causes of action, suits, controversies,
agreements, provisions, liabilities and demands in law or in equity, whether
known or unknown (collectively, the “Claims”) which Borrower or Pledgor ever
had, now has, or may hereafter have against or related to the Released Parties
through the date of this Agreement relating to or arising out of the Loan
Documents, the

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
11

--------------------------------------------------------------------------------

 

transactions described therein, the Obligations, or the administration by Lender
of the Loan Documents, provided, however, notwithstanding the foregoing,
Borrower and Pledgor are not releasing the Released Parties with respect to
their obligations pertaining to the Collateral (as defined in the following
agreements) pledged to Lender pursuant to the terms of the Borrower Securities
Account Pledge Agreement and Equi-Mor Securities Account Pledge Agreement.


11.           Pledgor separately acknowledges and agrees to the continuing
authenticity and enforceability of the Equi-Mor Securities Account Pledge
Agreement notwithstanding the agreements set forth herein.  Pledgor separately
ratifies and reaffirms the Equi-Mor Securities Account Pledge Agreement in its
entirety, confirms its continuing validity, and agrees that it shall remain in
full force and effect until the Obligations have been paid in full to Lender and
all remaining obligations of Borrower and Pledgor to Lender under the Loan
Documents and this Agreement have been fully paid in cash and/or performed to
the satisfaction of Lender.  The Equi-Mor Securities Account Pledge Agreement is
incorporated herein by reference.


12.           Pledgor separately agrees that, as of the date hereof, it has no
claims or defenses of any kind by way of offset or otherwise to satisfaction in
full of the obligations to Lender pursuant to the Equi-Mor Securities Account
Pledge Agreement.  To the extent that any such claim or defense may presently
exist or may arise in the future, Pledgor expressly waives any and all claims or
defenses against any of the Released Parties that now or hereafter exist by
reason of, among other things, and without limitation: (i) any and all
amendments or modifications of any Loan Documents or related agreement or
instrument; (ii) any and all alterations, accelerations, extensions or other
changes in the time or manner of payment or performance of the Obligations;
(iii) any and all increases or decreases in the rate of interest or other
charges; (iv) the release, substitution or addition of any collateral or any
shareholder of the corporation; (v) any failure of Lender to give notice of
default to Borrower, Pledgor, or any shareholder; (vi) any failure of Lender to
pursue Borrower, Pledgor, or any of their property with due diligence; or (vii)
any failure of Lender to resort to the collateral or to remedies which may be
available to it.


13.           The agreements set forth herein shall not constitute a novation of
any of the Loan Documents.  Except as specifically set forth in this Agreement,
the Loan Documents shall remain in full force and effect and are hereby ratified
and confirmed.  To the extent that any provision of this Agreement conflicts
with any terms or conditions set forth in the Loan Documents, the provisions of
this Agreement shall supersede and control.  Borrower and Pledgor shall continue
to comply with all undertakings, obligations and representations set forth in
the Loan Documents to the extent not modified in this Agreement.  Except as
expressly provided herein, the execution, delivery, and performance of this
Agreement and any document required by this Agreement shall not: (i) constitute
an extension, modification, or waiver of any aspect of the Loan Documents or any
right or remedy thereunder; (ii) extend the terms of the Loan Documents or the
due date of any of the loans set forth therein; (iii) establish a course of
dealing between Lender, on the one hand, and Borrower and/or Pledgor, on the
other hand, or give rise to any obligation on the part

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
12

--------------------------------------------------------------------------------

 

of Lender to extend, modify or waive any term or condition of the Loan
Documents; or (iv) give rise to any defenses or counterclaims to the right of
Lender to compel payment of any loan or to otherwise enforce its rights and
remedies under the Loan Documents.


14.           Borrower and Pledgor separately acknowledge that it: (i) has been
represented, or had the opportunity to be represented, by its own legal counsel
in connection with the Loan Documents, this Agreement, and any agreements or
documents required by this Agreement, including, without limitation, with
respect to the releases and waivers set forth herein; (ii) has exercised
independent judgment with respect to the Loan Documents, this Agreement, and any
agreements or documents required by this Agreement; (iii) has not relied on
Lender or its counsel for any advice with respect to the Loan Documents, this
Agreement, or any agreements or documents required by this Agreement; and (iv)
has had a reasonable opportunity to consider whether there may be future
damages, injuries, claims, obligations, or liabilities which presently are
unknown, unforeseen or not yet in existence and consciously intends to release
them.  Based upon the foregoing, no rule of contract construction or
interpretation shall be employed to construe this Agreement more strictly
against one party or the other.


15.           This Agreement has been negotiated, executed, and delivered in the
State of Colorado and shall be deemed to have been made in the State of
Colorado.  The validity of this Agreement, its construction, interpretation, and
enforcement as well as the rights of the parties hereunder (including, without
limitation, with respect to the collateral) shall be determined under, governed
by, and construed in accordance with the internal laws of the State of Colorado
(without regard to its conflict of law principles).


16.           Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


17.           This Agreement and the other documents referred to herein contain
the entire agreement between Lender, Borrower, Pledgor, or any of them, with
respect to the subject matter hereof and supersedes all previous communications
and negotiations.  For the sake of clarity, Lender has previously rejected
Borrower’s proposal for Lender to accept the collateral pledged under the
Borrower Securities Account Pledge Agreement and Equi-Mor Securities Account
Pledge Agreement in exchange for satisfaction of the Obligations.  No
representation, undertaking, promise, or condition concerning the subject matter
hereof shall be binding upon Lender unless clearly expressed in this Agreement
or in the other documents referred to herein.  Any discussions and
correspondence about the terms of a possible extension, modification, and/or
restructuring of any of the Loan Documents shall be deemed to be in the nature
of settlement negotiations.  Accordingly, any such discussions and
correspondence will not be admissible in any legal or administrative proceedings
and shall not be actionable under any theory of law or utilized for any purpose
without the consent of all parties.  No agreement which is reached herein shall
give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
13

--------------------------------------------------------------------------------

 

18.           Nothing contained in this Agreement or any other document required
by or referred to herein, nor any action taken pursuant hereto or thereto, shall
be construed as: (i) permitting or obligating Lender to act as financial or
business advisor or consultant to Borrower or Pledgor; (ii) permitting or
obligating Lender to control or to conduct the operations of Borrower or
Pledgor; (iii) creating any fiduciary obligation on the part of Lender to
Borrower or Pledgor; or (iv) causing Borrower or Pledgor to be treated as an
agent of Lender.


19.           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement.  Any of the parties
hereto may execute this Agreement by signing, whether by facsimile transmission
or otherwise, any such counterpart.
 
 
20.           BORROWER AND PLEDGOR HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITUATED IN DENVER, COLORADO, AND WAIVE ANY
OBJECTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING
TO THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DOCUMENT OR AGREEMENT
DELIVERED HEREUNDER OR REQUIRED IN CONNECTION HEREWITH, OR ANY TRANSACTION
ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING.  BORROWER AND PLEDGOR WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM, AND CONSENT TO ALL SUCH
SERVICE OF PROCESS MADE BY MAIL OR BY MESSENGER DIRECTED TO ANY OF THEM AT THE
ADDRESSES SPECIFIED IN THE LOAN DOCUMENTS.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR LIMIT THE
RIGHT OF LENDER TO BRING PROCEEDINGS AGAINST BORROWER, PLEDGOR, OR ANY OF THEIR
PROPERTY OR ASSETS IN THE COMPETENT COURTS OF ANY OTHER JURISDICTION OR
JURISDICTIONS.


21.           BORROWER AND PLEDGOR HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY OF THE LOAN
DOCUMENTS, ANY DOCUMENT DELIVERED HEREUNDER OR REQUIRED IN CONNECTION HEREWITH,
OR ANY TRANSACTION ARISING FROM OR CONNECTED TO ANY OF THE FOREGOING.  BORROWER
AND PLEDGOR REPRESENT THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.


22.           BORROWER AND PLEDGOR WAIVE ANY RIGHT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO CLAIM OR RECOVER FROM LENDER ANY CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES.
 

 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc
14

--------------------------------------------------------------------------------

 

23.           This Agreement shall be binding upon, and shall inure solely to
the benefit of, Borrower, Pledgor, Lender and each of their respective
successors, assigns and affiliates.  No other third-party, person or entity
shall have any rights or benefits under this Agreement.
 
24.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Documents.


JPMORGAN CHASE BANK, N.A.
 
UNITED WESTERN BANCORP, INC.
           
By:     /s/ Milena Kolev                                                     
 
By:   /s/ Guy A. Gibson                                                      
Its:      Vice
President                                                          
 
Its:    Chairman of the
Board                                                      
         
EQUI-MOR HOLDINGS, INC.
         
By:   s/Michael J.
McCloskey                                                      
   
Its:    President and CEO                                                      
     

 
 
UWB FOURTH FORBEARANCE AGREMENT FINAL #4.doc

15

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------